Citation Nr: 0100243	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-05 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from January 1964 to 
March 1973.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1998, by the Roanoke Regional Office (RO), which 
confirmed and continued a 50 percent disability rating 
assigned for the veteran's service-connected PTSD.  A notice 
of disagreement with this determination was received in 
December 1998.  A private treatment report was received in 
December 1998.  Thereafter, a rating action in January 1999 
confirmed the denial of an increased rating for PTSD.  A 
statement of the case was issued in February 1999.  Another 
private medical statement was received in February 1999, and 
a supplemental statement of the case (SSOC) was issued in 
March 1999.  The veteran's substantive appeal was received in 
March 1999.  Another medical statement was received in 
October 1999, and an SSOC was issued in January 2000.  The 
appeal was received at the Board in October 2000.  

The veteran has been represented throughout his appeal by the 
Disabled American Veterans, which submitted written argument 
to the Board in December 2000.  


REMAND

The veteran essentially contends that the present 50 percent 
disability rating does not accurately reflect the current 
severity of his service-connected PTSD.  Specifically, the 
veteran indicates that he continues to represent a threat to 
his family.  The veteran describes an incident during which 
he dumped a trash can full of trash on his wife while she 
slept; he also reports pulling a pair of scissors on his wife 
and threatening to kill her.  The veteran relates that he has 
had difficulty getting along with people, including his 
family.  He indicates that he suffers from depression, which 
affects his thinking, judgment, and mood.  The veteran also 
indicates that he has occasional suicidal thoughts and, in 
fact, was hospitalized on several occasions in the past as a 
result of suicidal gestures.  He further contends that he is 
unemployable as a result of his service-connected PTSD.  

Of record is a statement from the veteran's wife, dated in 
March 1999, wherein she reported that his disability had 
increased in severity.  She reported that the veteran was 
suicidal and had an increased tendency towards violence.  She 
also reported that the veteran was currently experiencing 
increased nightmares and flashbacks, which caused him to be 
constantly depressed.  She further noted that the veteran had 
no friends or associations, and was unable to work.  

The Board finds that the current severity of the veteran's 
PTSD is unclear.  The latest VA examination of record, dated 
in August 1998, reported the veteran's score on the Global 
Assessment of Functioning Scale (GAF) as 60.  Although the 
veteran stated that he was totally disabled and unable to 
work, the examiner did not provide a specific opinion on the 
degree of social and industrial impairment caused by the 
veteran's PTSD, to include whether it rendered him 
unemployable.  However, in letters dated in January and 
October 1999, the veteran's private physician, S. K. Niazi, 
M.D., reported that the veteran's GAF was currently 40-45, 
and had been 50-55, during the previous year.  In addition, 
Dr. Niazi stated it was his professional opinion that the 
veteran was permanently disabled and unable to hold any 
gainful employment due to his multiple and severe psychiatric 
problems.  It is noteworthy that the veteran's current 
diagnoses were reported as paranoid schizophrenia and PTSD.  

In addition, the veteran's service representative argues on 
his behalf that the 50 percent disability rating is 
inconsistent with the veteran's most currently assessed GAF 
score of 40-45.  The representative points out that the 
Diagnostic and Statistical Manual for Mental Disorders, 4th 
ed., (DSM-IV) provides that, with a GAF score between 41 and 
50, an individual is considered to suffer from "serious 
symptoms" (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Therefore, it is argued that 
the medical evidence of record paints the picture of a 
veteran who is totally disabled due to PTSD.  

Consequently, the Board finds that the last VA examination 
performed in August 1998 is insufficient for rating purposes.  
Particularly, there were no findings as to the veteran's 
affect, his ability to understand complex commands, his 
judgment, his abstract thinking, or any disturbances of 
motivation and mood.  The veteran should be given an 
examination that produces findings that can be evaluated 
under the applicable rating criteria.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  VA regulations provide that where the 
"diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes."  
38 C.F.R. § 4.2 (2000); see 38 C.F.R. § 19.9 (2000).  Where 
the Board makes a decision based upon an examination report 
that does not contain sufficient detail, remand is required 
"for compliance with the duty to assist by conducting a 
thorough and contemporaneous medical examination."  Goss v. 
Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 
Vet.App. 563, 569 (1993).  

We recognize that the scheduling of a new examination will 
entail a delay in the final disposition of this appeal.  
Although he has been previously examined for VA purposes, we 
emphasize to the veteran the importance of a new examination 
to ensure adequate clinical findings to which to apply the 
rating criteria.  The veteran is hereby advised that a 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating 
shall result in denial of that claim.  38 C.F.R. § 3.655 
(2000).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this and 
other pending cases.  The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See the 
Veterans Claims Assistance Act of 2000, Public Law No. 106-
475, 114 Stat. 2096 (Nov. 9, 2000).  In addition, the 
Veterans Benefits Administration (VBA) has issued Fast Letter 
00-87 (Nov. 17, 2000), and Fast Letter 00-92 (Dec. 13, 2000), 
providing interim guidance for claims processing until such 
time as regulations implementing the new statute are in 
place.  We are confident that, on remand, the RO will satisfy 
the obligations imposed by the new law and VBA guidance.  

In view of the foregoing, this case is hereby REMANDED to the 
RO for the following development:

1.  The RO should request that the veteran 
identify the names, addresses, and approximate 
dates of treatment as to any VA and/or non-VA 
health care providers who have treated him for 
PTSD since April 1998.  After obtaining the 
appropriate signed authorizations for release of 
information from the veteran, if needed, the RO 
should contact each physician, hospital, or 
treatment center, and request that they provide 
copies of all treatment records or reports 
pertaining to the veteran.  The Board is 
particularly interested in obtaining all the 
records of the treatment afforded to the veteran 
by Dr. S. K. Niazi.  The RO should attempt to 
obtain any such private treatment records, and any 
additional VA medical records, not already on 
file, which may exist, and incorporate them into 
the claims folder.  If private treatment is 
reported and those records are not supplied by the 
providers, the veteran and his representative 
should be provided with information concerning the 
negative results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159(c).  

2.  The veteran should be afforded a VA 
psychiatric examination, to determine the current 
nature and severity of his service-connected PTSD.  
All necessary tests and studies should be 
accomplished, and all clinical manifestations 
should be reported in detail.  A social, 
educational and work history should be obtained.  
The claims folder must be made available to the 
examiner, and the examiner should report whether 
the claims folder was indeed available and 
reviewed.  

a.  All indicated tests must be conducted, and 
the findings of the examiner must address the 
presence or absence of the manifestations 
described in the rating criteria with respect 
to impairment due to PTSD.

b.  The examiner should report a multiaxial 
diagnosis identifying all current mental 
disorders, and offer an opinion as to the 
extent to which the veteran's service-connected 
PTSD, exclusive of any other mental disability, 
interferes with his ability to establish and 
maintain relationships, and causes any 
reduction in his initiative, efficiency, 
flexibility, and reliability levels.

c.  The examiner should also provide an opinion 
as to the extent to which PTSD causes 
occupational and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and 
maintaining effective work and social 
relationships.  Moreover, it should be noted 
whether there is occupational and social 
impairment with deficiencies in most areas, 
such as work, school, family relations, 
judgment, thinking, or mood, due to such 
symptoms as suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to 
stressful circumstances (including work or a 
work-like setting); and an inability to 
establish and maintain effective relationships.

d.  Finally, the examiner should assess the 
degree of social and industrial impairment due 
to PTSD, should assign a numerical score on the 
GAF Scale and include an explanation of the 
numerical score assigned, and should estimate, 
if feasible, the proportion of the global 
disability which is attributable to PTSD alone.  
The examiner should offer an opinion as to 
whether the veteran's service-connected PTSD 
renders him unemployable, given his education 
and work experience.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  Thereafter, the RO must review the claims file 
and ensure that all development actions, including 
the psychiatric examination, have been conducted 
and completed in full.  If any development is 
incomplete, the RO should take appropriate 
corrective action.  38 C.F.R. § 4.2 (2000) ("if 
the [examination] report does not contain 
sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for 
evaluation purposes.").  Stegall v. West, 
11 Vet.App. 268 (1998).  

4.  Thereafter, the RO should readjudicate the 
veteran's claim for an increased rating for PTSD.  
If the determination remains unfavorable to the 
veteran in any way, he and his representative 
should be furnished a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 7105 
(West 1991), which includes a summary of 
additional evidence submitted and any additional 
applicable laws and regulations.  This document 
should include detailed reasons and bases for the 
decision reached.  The veteran and his 
representative should be afforded the opportunity 
to respond thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purposes of this REMAND are to further 
develop the record and to accord the veteran due process of 
law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a decision of the Board on the merits 
of the appeal.  38 C.F.R. § 20.1100(b) (2000).



